 

Case 2:20-mj-00044-DM Document 1 Filed 03/06/20 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT SEALED

for the

Eastern District of Louisiana

 

 

 

United States of America )
V. )
THIERNO O. BAH ) Case No. 20-044 MAG
MANUELA GONZALEZ-BOOKMAN )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 19, 2020 in the county of Jefferson in the
Eastern District of Louisiana , the defendant(s) violated:
Code Section Offense Description

18 USC § 1344 and 1349 ~—- Conspiracy to commit bank fraud
18 USC § 1543 and 371 Conspiracy to use a false passport

18 USC § 1028A Aggravated identity theft
This criminal complaint is based on these facts: Pig
See Attached Affidavit. as a

 

am Continued on the attached sheet.

Complainant's signature

SSA Clifton Jeffery, DSS

Printed name and title

Sworn to before me and signed in my presence.

Date: 03/06/2020 Qo. —tY) G@ Quo ‘—)

Judge’s signatur)

City and state: New Orleans, Louisiana Honorable Dana M. Douglas, U.S. Magistrate Judge
Printed name and title

 

 

 
 

Case 2:20-mj-00044-DM Document 1 Filed 03/06/20 Page 2 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA SEALED

UNITED STATES OF AMERICA * CASE NO. 20-mj-044
Vv. ** SECTION: MAGISTRATE
THIERNO O. BAH *

MANUELA GONZALEZ-BOOKMAN

* * *

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
AFFIANT EXPERIENCE

1. I, Clifton Jeffery, am employed as a Supervisory Special Agent with the U.S.
Department of State, Diplomatic Security Service (DSS). I have been employed by DSS since
March 2007. I am currently assigned to the DSS New Orleans Resident Office (NORO). I have
received training from the Federal Law Enforcement Training Center, Criminal Investigator
Training Program, in general law enforcement and criminal investigations. My background
includes training in criminal investigations regarding violations of federal law. As a DSS special
agent, my duties include conducting investigations into criminal violations of the federal statutes

governing the issuance and use of U.S. passports and other travel documents used to transit

international borders.

 

 
 

Case 2:20-mj-00044-DM Document1 Filed 03/06/20 Page 3 of 6

2. The information contained in this affidavit is a combination of my personal
knowledge of this investigation, my own training and experience, and information obtained from
third-party witnesses and other law enforcement authorities.

3. The information contained in this affidavit is submitted for the limited purpose of
demonstrating probable cause to obtain a criminal complaint alleging a violation of federal law by
Thierno O. Bah (“Bah”) and Manuela Gonzalez-Bookman (“Gonzalez-Bookman’”). Because this
affidavit is being submitted for the aforementioned limited purpose, J have not included each and
every fact known to me concerning this investigation. I have set forth only the facts that I believe
are necessary to establish probable cause to believe that Bah and Gonzalez-Bookman have
committed the offenses of: conspiracy to commit bank fraud (18 U.S.C. §§ 1344 and 1349);
conspiracy to use a false passport (18 U.S.C. §§ 1543 and 371); and aggravated identity theft (18
U.S.C. § 1028A).

FACTS OF THE INVESTIGATION

4. The information contained in this Affidavit is based upon information obtained
during an investigation conducted by the DSS along with the Jefferson Parish Sheriff's Office
(JPSO), and other federal and state agencies.

5. On February 19, 2020, Bah and Gonzalez-Bookman, residents of the State of New
York, were arrested for attempting to cash counterfeit checks on the accounts of victims using
counterfeit identification, to include U.S. passport cards.

6. On the aforementioned date, Gonzalez-Bookman entered a Capital One Bank
branch located at 1501 Veterans Blvd., Metairie, Louisiana. Capital One Bank, N.A., is an insured

bank of the Federal Deposit Insurance Corporation. Gonzalez-Bookman attempted to cash a

$4,900.00 check against an existing Capital One account using a counterfeit U.S. passport card

 

 
 

Case 2:20-mj-00044-DM Document 1 Filed 03/06/20 Page 4 of 6

and a counterfeit credit card as identification. The name on the counterfeit passport card and
counterfeit credit card was the actual Capital One account holder (Victim 1); however, the
photograph on the passport card was Gonzalez-Bookman’s. Bank employees contacted JPSO
deputies who detained Gonzalez-Bookman. She was read her Miranda rights. Gonzalez-
Bookman stated she understood those rights and agreed to speak with investigators. She admitted
that she had flown in from New York and was attempting to cash a check fraudulently.

7. The Capital One branch manager advised deputies of what occurred earlier that day.
An employee earlier that morning had seen a suspicious male walk into the bank, ask for a pen,
and then return outside to a black SUV parked in the parking lot. Employees noted that the SUV
was still parked there when Gonzalez-Bookman was in the branch. Employees went outside and
noted the license plate (LA N530610), at which time the driver of the SUV backed his car up in
an apparent attempt to conceal his license plate. Around this time, bank employees contacted
Victim 1 and learned that he/she was not inside the branch, and he/she did not authorize anyone to
cash a check against his/her account. Employees then called JPSO deputies to arrest Gonzalez-
Bookman. When deputies arrived, the black SUV pulled out of the parking lot and drove away.

8. Deputies initially pulled over the suspicious black SUV. The driver identified
himself as Bah. Officers who were interviewing Gonzalez-Bookman were told by her that she had
arrived in a small gray car. Deputies therefore released Bah.

9. As the interview with Gonzalez-Bookman progressed, she admitted that she
actually had been driven to the bank branch in a black SUV. Deputies issued an alert for the black

SUV. Deputies located the black SUV and Bah later that day.

 
 

Case 2:20-mj-00044-DM Document 1 Filed 03/06/20 Page 5 of 6

10. Deputies detained Bah and obtained a search warrant for the black SUV. The
vehicle was towed to 1801 Westbank Expressway, Harvey, LA. During a search of the vehicle,
deputies found various items, among which were an airline ticket in the name of Thierno Bah and
a black wallet containing three airline tickets and three New York identification cards for
Gonzalez-Bookman.

11. Deputies also found an envelope concealed in the headliner of the vehicle. The
envelope contained four counterfeit credit cards along with four fraudulent identity documents
with matching names to the credit cards. These fraudulent identity documents included: a U.S.
passport card, an Alabama driver’s license, a New Jersey driver’s license, and an Oregon driver’s
license. All four fraudulent documents were bearing the photograph of Gonzalez-Bookman, but
they were not in her name. The fraudulent U.S. passport card was in the name a person residing
in Louisiana (Victim 2). JPSO deputies contacted Victim 2, who confirmed that he/she did not
give Bah or Gonzalez-Bookman permission to use his/her identity. Deputies also found concealed
in the headliner nine Citibank checks and six Chase Bank checks.

12. __ Based on the foregoing, there is probable cause to believe that, on or about February
19, 2020, Bah and Gonzalez-Bookman committed the offense of conspiracy to commit bank fraud
in their attempt to obtain cash or funds fraudulently from Capital One Bank, N.A., an FDIC-insured
institution, in violation of Title 18, United States Code, Sections 1344 and 1349.

13. Furthermore, there is probable cause to believe that, on or about February 19, 2020,
Bah and Gonzalez-Bookman committed the offense of conspiracy to use a false or counterfeit U.S.

passport through their use of counterfeit passport cards during and in relation to bank fraud, in

violation of Title 18, United States Code, Sections 1543 and 371.

 

 
 

Case 2:20-mj-00044-DM Document1 Filed 03/06/20 Page 6 of 6

14. Furthermore, there is probable cause to believe that, on or about February 19, 2020,
Bah and Gonzalez-Bookman committed the offense of aggravated identity theft, through their
possession and use of the identification of Victim 1 and Victim 2, during and in relation to the
offense of conspiracy to commit bank fraud and bank fraud, knowing that the means of

identification belonged to an actual person, in violation of 18 U.S.C. § 1028A.

Loe

Clifton Jeffery

Supervisory Special Agent
Diplomatic Security Service
U.S. Department of State

Subscribed to and sworn before me,
This (ock day of March, 2020,
New Orleans, Louisiana.

(Grow) Qhey-

HONORABLE DANA M. DOUGLAS
UNITED STATES MAGISTRATE JUDGE

 
